NUMBER 13-14-00330-CV

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI – EDINBURG

              IN RE FARMERS INSURANCE EXCHANGE AND
                 TEXAS FARMERS INSURANCE COMPANY


                   On Petition for Writ of Mandamus and
                       Motion for Temporary Relief


                                     ORDER
    Before Chief Justice Valdez and Justices Garza and Benavides
                          Order Per Curiam
      On June 17, 2014, relators, Farmers Insurance Exchange and Texas Farmers

Insurance Company, filed a petition for writ of mandamus contending that the Honorable

Angelica Hernandez, presiding judge of the 105th Judicial District Court of Nueces

County, Texas, abused her discretion, leaving relators without an adequate appellate

remedy, by rendering an “Order Granting Application for Post-Judgment Relief” on May

30, 2014 in trial court cause number 09-6360-D. Relators have also filed a motion for
temporary relief in which they ask this Court to impose a stay of enforcement on the

aforementioned order until such time as we may fully consider the petition for writ of

mandamus.

       Having reviewed relators’ petition and request for temporary relief, we hereby

GRANT the request for temporary relief and ORDER that enforcement on the May 30,

2014 “Order Granting Application for Post-Judgment Relief” is STAYED until further order

of this Court. Further, we ORDER the real parties in interest, Larry Bos, Mary Bos, Craig

S. Smith, individually and as next friend of M.W.F.S., C.S.S., J.E.S., and V.A.S., minors,

and William R. Edwards, to file any response to the petition for writ of mandamus with this

Court on or before Thursday, July 3, 2014.

       IT IS SO ORDERED.




                                                 PER CURIAM

Delivered and filed the
18th day of June, 2014.




                                             2